DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive. Regarding claim 1, applicant argues “First and foremost, we disagree that Chung’s weighted value can be equated to the claimed clean magnetic fields. In particular, in the rejection of claim 1, the Office contends that Chung teaches determining estimated clean magnetic fields based on the estimated pose. However, the portion of Chung identified by the Office (FIG. 5 and paragraph [0013]) merely teaches using weighted values to alter the weights of pose information.  Chung’s numerical value is simply a value for modifying a pose, and thus, the value resulting from the multiplication between the weighted value and the pose is likewise a pose, and not an estimated clean magnetic field. Rather, Chung’s technique uses weighted values to alter the weights of the IMU pose and the EM pose. Thus, Chung’s technique, at best, describes weighted IMU and EM pose information, and not determining estimated clean magnetic fields as claimed”.
Examiner has carefully considered applicant’s arguments but disagrees for the following reasons. First, the claim does not explicitly state how the determination of clean magnetic fields is made or the calculations performed to determine the value/ representation of a clean magnetic field. Therefore, examiner has interpreted the limitation of determining clean magnetic fields to be only a determination made by the computer system regarding whether the field is distorted or . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1,2, 5-7, 15, 18-21, 25, 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al., US 20190086482 (hereinafter “Chung”)
Regarding claim 1, Chung discloses a system comprising: 
a magnetic transmitter configured to generate magnetic fields (Figs. 2-6; transmitter EM TX 204 generates EM field 210);  
a magnetic sensor configured to generate signals based on characteristics of the magnetic fields received at the magnetic sensor (Fig. 2-6; Para [0039], “mobile unit 212 is positioned within the EM field 402, where it senses the EM field and generates a series of EM magnitude values for further analysis by the mobile unit 212”) and 
one or more computer systems configured to (Figs. 2-6; EM tracking system 200- 600 comprising processing unit 514): 
receive the signals from the magnetic sensor (Fig. 6; CPU actions step 1 is collecting EM data);  
determine, based on the signals received from the magnetic sensor, an electromagnetic (EM) pose of the magnetic sensor relative to the magnetic transmitter (Fig. 6; CPU action step 3 is calculating EM pose);  
determine one or both of: 
i) an inertial pose of the magnetic sensor relative to the magnetic transmitter based on inertial data associated with the magnetic transmitter and the magnetic sensor or ii) an optical pose of the magnetic sensor relative to the magnetic transmitter based on optical data associated with the magnetic transmitter and the magnetic sensor (Fig. 6; step 2 and step 4 comprises determining inertial measurement unit data from IMU 512);  

determine distorted magnetic fields based on the EM pose (Fig. 6, step 5 measures magnitude of distortion. See also Para [0045]: distortion is accomplished by comparing the EM pose and IMU pose and whether the difference is within a range);
determine estimated clean magnetic fields based on the estimated pose (Fig. 5; a weighted value, which can represent a clean magnetic field without distortion, is used to compensate for distortions. Also magnetometer may be used to determine clean or distorted field, para [0020]) 
determine estimated distorted magnetic fields based on the distorted magnetic fields and the estimated clean fields (Fig. 6; when distortion is present, a weighted value for the EM Pose and the IMU pose is estimated using the EM Pose and the IMU Pose which is equal to 1. See Para [0048], a weight of .25 and .75 for the EM Pose and IMU Pose respectively which represents a distorted field (EM pose) and a clean field (IMU pose));  and 
determine an improved EM pose of the magnetic sensor relative to the magnetic transmitter based on the estimated distorted magnetic fields (Para [0045]-[0048]; corrected pose is determined based on the weighted value of EM pose and IMU pose). 
 	Regarding claim 2, Chung discloses wherein the estimated distorted magnetic fields are determined according to a compensation algorithm (Para [0045]-[0048]). 
Regarding claim 5, Chung discloses wherein the estimated distorted magnetic fields are determined based on differences between the estimated clean magnetic fields and the distorted magnetic fields (Para [0045]-[0048]). 

Regarding claim 7, Chung discloses wherein the system includes one or more of a Virtual Reality (VR) system, an Augmented Reality (AR) system, a Mixed Reality (MR) system, or an electromagnetic tracking (EMT) system (Para [0013]).
Regarding claim 15, Chung discloses wherein the EM pose is determined by an EM tracker (Title; Abstract).
 	Regarding claim 18, Chung discloses wherein the magnetic transmitter is incorporated into a controller and the magnetic sensor is incorporated into a head-mounted display (HMD) (Para [0013]). 
Regarding claim 19, Chung discloses wherein the improved EM pose represents a pose of the HMD relative to a pose of the controller (Para [0013]). 
Regarding claim 20, Chung discloses wherein the improved EM pose is determined in real-time as the HMD and the controller move about a tracking environment (Para [0024]). 
Regarding claim 21, Chung discloses wherein the controller and the HMD each includes an inertial measurement unit (IMU) configured to provide the inertial data (Fig. 6; Para [0013]).
Regarding claim 25, Chung discloses wherein the EM pose includes errors due to distortions of the generated magnetic fields in a tracking environment (Para [0002]). 
 	
Regarding claim 26, Chung discloses a method comprising: 
receiving, by one or more computer systems, signals from a magnetic sensor (Fig. 2-6; Para [0039], “mobile unit 212 is positioned within the EM field 402, where it senses the EM field and generates a series of EM magnitude values for further analysis by the mobile unit 212”), wherein 
determining, based on the signals received from the magnetic sensor, an electromagnetic (EM) pose of the magnetic sensor relative to the magnetic transmitter (Fig. 6; CPU action step 3 is calculating EM pose);  ;  
determining one or both of: i) an inertial pose of the magnetic sensor relative to the magnetic transmitter based on inertial data associated with the magnetic transmitter and the magnetic sensor, or ii) an optical pose of the magnetic sensor relative to the magnetic transmitter based on optical data associated with the magnetic transmitter and the magnetic sensor (Fig. 6; step 2 and step 4 comprises determining inertial measurement unit data from IMU 512); 
determining an estimated pose of the magnetic sensor relative to the magnetic transmitter based on the EM pose and the one or both of the inertial pose or the optical pose (Para. [0019], [0045]-[0048]; estimated pose is based on the combining of EM pose and IMU pose); 
determining distorted magnetic fields based on the EM pose (Fig. 6, step 5 measures magnitude of distortion. See also Para [0045]: distortion is accomplished by comparing the EM pose and IMU pose and whether the difference is within a range);  
determining estimated clean magnetic fields based on the estimated pose (Fig. 5; a weighted value, which can represent a clean magnetic field without distortion, is used to compensate for distortions. Also magnetometer may be used to determine clean/ distorted field. See Para. [0020]);  
determining estimated distorted magnetic fields based on the distorted magnetic fields and the estimated clean fields (Fig. 6; when distortion is present, a weighted value for the EM Pose and 
determining an improved EM pose of the magnetic sensor relative to the magnetic transmitter based on the estimated distorted magnetic fields (Para [0045]-[0048]; corrected pose is determined based on the weighted value of EM pose and IMU pose).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Anderson, US 20050107687
Regarding claim 3, Chung discloses wherein the compensation algorithm is configured to: select a distortion model based on the distorted magnetic fields, the estimated clean magnetic fields, and the estimated pose (Para [0045]-[0048]) but is silent in the algorithm is configured to identify parameters of the model using a non-linear least squares algorithm; and calculate the estimated distorted magnetic fields based on the identified parameters. However, Anderson teaches identifying parameters using a non-linear least squares model and calculating estimated distorted magnetic fields based on the identified parameters (Para [0059]-[0060]: “A least-squares best-fit solution for distortion may be calculated using the field and gradient modules”).  It would have been obvious to one of ordinary skill in the art before the filing date of the 
 	Regarding claim 4, Chung in view of Anderson teaches the system of claim 3, and wherein the distortion model includes one or more of a dipole model, a rectangular loop model, or a spherical harmonics model (para [0061]). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the least squares model as taught by Anderson into Chung for the benefit of compensating for the distortion effects in order to improve the result of the EM tracker.
8.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Khalfin et al., US 20130238270 	
Regarding claim 8, Chung is silent wherein the signals received from the magnetic sensor, the distorted magnetic fields, the estimated clean magnetic fields, and the estimated distorted magnetic fields are represented as 3.times.3 matrices of data. However, Khalfin teaches wherein the signals received from the magnetic sensor, are represented as 3.times.3 matrices of data (Para [0009]; 3x3 signal matrix). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the matrices as taught by Khalfin into Chung for the benefit of compensating for the distortion effects in order to improve the result of the EM tracker.
9.	Claim 9-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Ebstyne et al., US 20150317833
Regarding claim 9, Chung is silent wherein the estimated pose is determined by a Kalman filter. However Ebstyne teaches wherein the estimated pose is determined by a Kalman 
Regarding claim 10, Chung in view of Ebstyne discloses all the limitations of claim 9.  Ebstyne teaches wherein the Kalman filter is an extended Kalman filter (EKF) (Fig. 3; EKF 314).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Ebstyne into Chung for the benefit of reducing a tracking error in a desired frequency band.
Regarding claim 11, Chung in view of Ebstyne discloses all the limitations of claim 10.  Ebstyne teaches wherein the EM pose is determined by the EKF based on the signals received from the magnetic sensor (Fig. 3; magnetometer 306).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Ebstyne into Chung for the benefit of reducing a tracking error in a desired frequency band.  
Regarding claim 12, Chung in view of Ebstyne discloses all the limitations of claim 11.  Ebstyne teaches wherein the EKF includes functionality for converting disparate raw outputs from the magnetic sensor into the EM pose (Fig. 3; sensors 302 data is input to EKF 314).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Ebstyne into Chung for the benefit of reducing a tracking error in a desired frequency band.
Regarding claim 13, Chung in view of Ebstyne discloses all the limitations of claim 12.  Ebstyne teaches wherein an inertial data includes inertial raw data, and the EKF includes functionality for converting the inertial raw data into the inertial pose (Fig. 3; gyroscope 304 comprises raw inertial data which is input to EKF 314).  It would have been obvious to one of 
Regarding claim 16, Chung discloses all the limitations of claim 15 but is silent in the EM tracker provides EM pose to the EKF.  Ebstyne teaches wherein the EM tracker provides the EM pose to the EK (Fig. 3; sensors 302 to EKF 314).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Ebstyne into Chung for the benefit of reducing a tracking error in a desired frequency band.

10.	Claim 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Fotland et al., US 9832452
Regarding claim 14, Chung does not explicitly disclose wherein the system is tightly coupled. However, Fotland teaches a tracking system in which the system is tightly coupled (Col. 7 lines 30-45; “sensor-based tracking can be loosely coupled or tightly coupled”). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Fotland into Chung for the benefit of providing a system in which sensor data is dependent on various factors in order to produce combined data so that changes to a system, affecting the combined data, is easily known. 
Regarding claim 17, Chung does not explicitly disclose wherein the system is loosely coupled.  However, Fotland teaches a tracking system in which the system is loosely coupled (Col. 7 lines 30-45; “sensor-based tracking can be loosely coupled or tightly coupled”). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Fotland into Chung for the benefit of providing sensor data which is independent of other sensor data so that an error and/or sensor flaw is more easily recognized.  
22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Miller et al., US 20180180682
Regarding claim 22 and 23, Chung is silent in further comprising one or more optical sensors configured to provide the optical data, wherein the one or more optical sensors include one or more cameras. Miller teaches one or more optical sensors configured to provide the optical data, wherein the one or more optical sensors include one or more cameras (Fig. 1; I/O module 130 “communicates with one or more cameras” as stated in Col. 4 lines 1-10 and Col. 4 lines 30-35).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Miller into Chung for the benefit of providing various inputs to the system which are useful so that greater efficiency of system operation is achieved.  
 	Regarding claim 24, Chung in view of Miller discloses all the limitations of claim 22. Miller also teaches wherein the optical data is used to identify one or more features in a tracking environment and cause the identified features to be displayed on a screen of a HMD (Col. 6 lines 40-60; objects are identified and displayed on HMD). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Miller into Chung for the benefit of providing various inputs to the system which are useful so that a mixed-reality system is achieved and possible distortions to the system can be identified.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/F.P/Examiner, Art Unit 2868    

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
5/8/21